Matter of Hutchinson v Hutchinson (2020 NY Slip Op 07062)





Matter of Hutchinson v Hutchinson


2020 NY Slip Op 07062


Decided on November 25, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2019-08556 
2019-09091
 (Docket No. F-3935-18)

[*1]In the Matter of Dawn M. Hutchinson, respondent,
vEarl S. Hutchinson, appellant.


Heslop & Dominique, LLP, Brooklyn, NY (Garfield A. Heslop of counsel), for appellant.
Barton R. Resnicoff, P.C., Lake Success, NY, for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, Earl S. Hutchinson appeals from (1) an order of the Family Court, Nassau County (Linda K. Mejias, J.), dated June 24, 2019, and (2) an amended order of the same court dated June 27, 2019. The order dated June 24, 2019, insofar as appealed from, granted the objections of the petitioner, Dawn M. Hutchinson, to an order of the same court (Nadine J. Satterthwaite, S.M.) dated April 10, 2019, which, after a hearing, in effect, dismissed her petition for spousal support, and, upon granting her objections, awarded her spousal support in the sum of $1,299.95 per month. The amended order, insofar as appealed from, granted the same relief as the order dated June 24, 2019, and directed Earl S. Hutchinson to pay an additional sum of $100 per month for arrears until the total amount of arrears is paid.
ORDERED that the appeal from the order dated June 24, 2019, is dismissed, as that order was superseded by the amended order; and it is further,
ORDERED that the amended order is affirmed insofar as appealed from; and it is further,
ORDERED that one bill of costs is awarded to the petitioner.
We agree with the Family Court's determination to grant the petitioner's objections to the Support Magistrate's order, and, upon granting her objections, to award her spousal support in the sum of $1,299.95 per month. We agree with the Family Court that the Support Magistrate's determination to impute income to the wife was not supported by the record. Moreover, the court's spousal support award was appropriate based upon a consideration of the parties' respective circumstances at the time of their presentation to the Family Court (see Family Ct Act § 412; Matter of Nisita v Nisita, 81 AD3d 832).
MASTRO, J.P., LEVENTHAL, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court